 Case 6:20-cr-00097-GAP-LRH Document 7 Filed 06/23/20 Page 1 of 1 PageID 16




                        UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                        Case No: 6:20-cr-97-Orl-31LRH

JOEL MICAH GREENBERG


                                                                       AUSA: Roger Handberg
                                                                  Defense Attorney: Vince Citro
                                                                          (Limited appearance)

 JUDGE:           EMBRY J. KIDD                          DATE AND                June 23, 2020
                  United States Magistrate Judge         TIME:           11:05 A.M.- 11:27 A.M.

 Courtroom:       4C                                     TOTAL TIME:                    22 minutes


 DEPUTY           T. LeGros                              REPORTER:                             Digital
 CLERK:                                                                  Orlando_Digital_Transcripts@fl
                                                                                       md.uscourts.gov
 INTERPRETER:     N/A                                    PRETRIAL:                     Ivette Suarez


                                   CLERK’S MINUTES
                                  INITIAL APPEARANCE
DEFENDANT WAS ARRESTED TODAY

Case called, appearances made, procedural setting by the court.
Defendant has retained counsel.
Court inquires of the defendant; No issue as to competency.
Court advises defendant of his rights.
Government summarizes the counts in the Indictment and advises of the potential penalties.
Arraignment is continued to 7/1/2020 at 11:00 before this court pending retaining permanent representation.
Government is not seeking detention
Defendant is released with conditions as set forth in the Order Setting Conditions of Release.
Court adjourned
